Citation Nr: 1508529	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-03 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to burial of the Veteran in a VA cemetery.


ATTORNEY FOR THE BOARD

M. Peters, Counsel


REMAND

The Veteran apparently had active duty service from January 1956 to August 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 letter of determination by the Department of Veterans Affairs (VA) National Cemetery Administration (NCA), in St. Louis, Missouri.  This denial is additionally predicated on the issuance of a February 2012 administrative decision which determined that the Veteran's discharge from service was undesirable and therefore a bar to VA benefits under 38 C.F.R. 3.12.  The appellant timely appealed those determinations.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Board notes that the Veteran's service records were apparently lost in the 1973 fire, with the exception of a Special Orders Number 143 document from the Headquarters of U.S. Disciplinary Barracks in Fort Leavenworth, Kansas, dated July 1957.  

In cases where service medical records are unavailable, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

With respect to the copy of that Special Orders document, according to NCA and the information contained in the statement of the case and administrative decision, that Special Orders document indicates that the Veteran was enlisted in January 1956 and discharged with an undesirable discharge in August 1957.  The Board notes that the copy of that Special Orders document is mostly unreadable, particularly with the section that is starred as pertinent to the Veteran at issue in this case.  

The Board further notes that there is no discussion in the administrative decision, the NCA letter of determination, or the statement of the case regarding which statutory bar of 38 C.F.R. § 3.12 was implicated by the Veteran's apparent undesirable discharge from service.  There is no explanation of the reasoning for such findings contained in any adjudicatory documents in the claims file.  

In light of the above, the Board finds that a remand is necessary in order to attempt to obtain a better copy of the Special Orders document and associate that with the claims file.  Moreover, the Board finds that the AOJ/NCA needs to readjudicate the administrative decision with specificity in this case such that appellate review of the claim may be properly undertaken.  In other words, the AOJ/NCA needs to indicate which statutory bar of 38 C.F.R. § 3.12 is applicable in this case and explain the reasoning used to reach that conclusion based on the evidence in the claims file.

The Board additionally notes that the appellant has submitted documentation that VA has previously given the Veteran a VA Loan Guaranty and an increase of that Loan Guaranty, which she argues proves that the VA has previously recognized that the undesirable discharge was not considered a bar to VA benefits.  She notes correctly that no discussion of those documents insofar as they are evidence that VA had previously determined that his discharge status was not a bar to VA benefits has been undertaken in any adjudicatory document.  

Therefore, in addition to readjudication with specificity, the Board finds that a discussion of the Loan Guaranty documents must also be undertaken, as well as a discussion of the appellant's contentions that those documents prove that VA previously determined his discharge status was not a bar to VA benefits, though documentation with respect to that determination may have been lost or destroyed.

Finally, the appellant indicated that she provided a valid service number to the National Personnel Records Center (NPRC), but that no response to that request for service records, particularly the Veteran's Form DD 214, has been received.  After review of the claims file, it would appear to the Board that no attempt to aid the appellant in obtaining those service records should they exist has occurred.  

Therefore, the Board also finds that attempts to obtain the Veteran's service records from all official sources, particularly the Veteran's Form DD 214, and associate those documents with the claims file should be accomplished on remand.  The Board notes that the AOJ/NCA should use the appropriate sections of the VA Adjudication Procedure Manual M21-1R in attempting to obtain those documents and to place a memorandum of unavailability in the claims file if responses to that development procedure are negative and further attempts would be futile.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain through official sources, using the appropriate sections of the VA Adjudication Procedure Manual M21-1R, any of the Veteran's service treatment and personnel records, to specifically include his Form DD 214, that are not currently associated with the claims file.  

If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the appellant should be notified thereof.

2.  Obtain and associate with the claims file a readable copy of Special Orders Number 143, dated July 26, 1957, from the Headquarters of U.S. Disciplinary Barracks in Fort Leavenworth, Kansas.

If a readable copy is not able to be obtained and further attempts to obtain such a copy would be futile, associate with the claims file a memorandum of unavailability.  

3.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the appellant's claim of entitlement to burial of the Veteran at a VA cemetery.  

In readjudicating that claim, the AOJ/NCA should specifically indicate in that decision which statutory bar of 38 C.F.R. § 3.12 has been implicated in this case and the reasoning for finding that the Veteran's undesirable discharge is a bar to VA benefits.  

The AOJ/NCA should additionally address the submitted VA Loan Guaranty documents, and the appellant's contentions on appeal that such documents are evidence that VA previously determined that his discharge status was not a bar to VA benefits.

If the benefits sought on appeal remain denied, the appellant and her representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




